Citation Nr: 1501895	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-24 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to October 1993, including service in the Persian Gulf.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In December 2013, the Board remanded the case for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND


The Veteran relates his gastrointestinal symptoms to exposure to burning oil wells and other environmental hazards during active duty service in Southwest Asia.  The Veteran's service treatment records contain notations of stomach cramps loose stools, difficulty eating, and poor appetite.

The September 2011 VA examination report reflects that the examiner diagnosed the Veteran with acid reflux by history and ulcerative colitis.  The examiner stated that the Veteran's ulcerative colitis was not likely related to his Gulf War service but provided no rationale for this opinion.  In a January 2012 addendum, the same VA examiner stated that the Veteran's ulcerative colitis and acid reflux disease started years after the Veteran left active military service and was not likely related to his Gulf War experience including exposure to burning oil wells.  Finally, in February 2014 the VA examiner stated that the burning oil wells and Gulf War environmental hazards were not etiologically related to the Veteran's ulcerative colitis.  Once again, the examiner failed to provide a rationale for the opinion provided.  In all opinions, the examiners appear to rely on the lack of documented treatment as the primary rationale for the negative opinions provided.  However, documented treatment is not required to establish entitlement to service connection.  Accordingly, the Board finds these medical opinions to be inadequate and finds that remand is required to obtain a new medical opinion.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service connection claim, it must provide an adequate one).

Additionally, the Veteran reported that he received treatment from the Detroit VAMC.  On remand, ongoing VA treatment records must be secured.

Accordingly, the case is REMANDED for the following action:

1. Obtain complete VA treatment records from the Detroit VAMC.

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, have the Veteran's claim file and this remand reviewed by a different VA examiner and, if necessary, schedule the Veteran for an examination.

The examiner is to opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the diagnosed disability is related to the Veteran's military service, to include his exposure to burning oil wells and other environmental hazards, and to include his gastrointestinal complaints in service such as stomach cramps and loose stools (July 1991), difficulty eating (May 1992) and loose stools and poor appetite (November 1992).  In responding to this question, please consider the Veteran's competent and credible account of experiencing gastrointestinal symptoms and please note that documented treatment history is not required to establish service connection.  If the examiner finds that any currently diagnosed gastrointestinal disability is less likely than not related to the Veteran's military service, to include his exposure to burning oil wells and other environmental hazards, then the examiner must provide a rationale for the opinion.

If no gastrointestinal disability is diagnosed, or if there are gastrointestinal symptoms that cannot be attributed to a known diagnosis, then answer the next question.

Is it at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran has either: 1) an undiagnosed chronic gastrointestinal illness or 2) a "medically unexplained chronic multi-symptom illness" (such as irritable bowel syndrome) that is defined by a cluster of gastrointestinal signs or symptoms?  
The examiner must provide a rationale for each opinion provided.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




